Title: To Thomas Jefferson from Reuben Mitchell, 16 May 1781
From: Mitchell, Reuben
To: Jefferson, Thomas



Sir
Hanover Court House May 16th. 1781

This is the sixteenth day that I have been confin’d in the Provost Guard, without any kind of tryal (except before Genl. Nelson; who said my case did not come under his cognizance) and as a free man and Citizen of the State, who has complyed with every Law and regulation from the beginning of the War; I think I have a right at least to a hearing before I am condemned to an imprisonment, in the same House, with a parcel of Murderers and Felons, which to a man of common feelings must be worse than an honourable death.
I have never yet been able to get a copy of the charge lodged against me. Tho’ have been inform’d the first charge was, that I gave the Enemy intelligence at Petersburg, at which time I can prove by many witnesses, that I was on board my Brigantine (the Wilkes) endeavouring to save her from the Enemy. The circumstances of my suddenly going from Richmond, and that in a very unseasonable hour, I must own gave too great a handle to the malicious and illdispos’d to injure my character: and as your Excellency has perhaps never had the particulars from any but my accusors; I must beg leave to transgress so far on your Excellency’s patience as to trouble you with a concise narrative of my proceedings in that affair.
On Wednesday the 25th. Ult. in the evening, a Mr. Sadler, from Warwick, inform’d me that the sailors had all left the Brigantine Wilkes, and that she was oblige to remain at Osbornes for Want of hands to work her, and at the same time he offered me a passage as far as Warwick in Captn. Johnsons Boat, which I excepted. [I] went immediately and gave my keys to Mrs. Gautier (as she swore before Genl. Nelson) and went down to Warwick that Night, after dark in Cap. Johnson’s boat, (he in company) where I stay’d all Night; and in the morning set off down to look for my Brigantine, with six hands that Cap. Johnson was so good as to lend me, to get her up to Warwick; where I intended to strip her, carry her sails and rigging into the Country, land her Cargo and sink the Hull. Between the hours of 12 and 1 oclock I got to the Fleet at Cox and Dales: and found, by enquiery, that my Brig lay opposite Mrs. Coxes new buildings, between the Fleet and Osbornes. And as I was on the south side of the River, which was the worst way, I got a push over the River and went down to Mrs.  Coxes, where I found the Goochland and Henrico Militia. And after talking with a Number of my acquaintances from both Counties, I went on Board: but as there was a smart current in the River and the Wind right ahead, I never got under way until late in the Afternoon, after a Thunder storm, when the Wind served. I got into the Fleet a little before sunset, and as I had a fair wind, intended up to Warwick that Night; but was not allowed to leave the Fleet, altho three men and two boys was the whole of my crew, besides the six hands I had borrowed, which were to leave me as soon as I came to Anchor.
On Friday morning I went up to Richmond again with two hands to get down a boat and some provisions as we had none; and to get Waggons to get the sails and rigging immediately away. But before I could procure either, heard of the attack, and soon after of the loss of the Fleet. Since then I remaind at my store in Richmond, untill I was put in the Guard House; by the accusation of a rascal whose courage never yet carried him, in a hostile manner, in two Gun shott of the Enemy, unless the River was between him and them.
I have only to beg your Excellency to bring me immediately to a tryal, where I have not a doubt of clearing up my Character, and convincing your Excellency and the rest of my Country Men of the malice of my accusors.
I am told that not taking the Oath of Allegiance is also a part of the charge against me. Altho’ I said I had not taken it, for reasons which I will inform your Excellency of, at my tryal. I have taken the Oath &c. in due time, as directed by Law; and has the Certificate now in my possession.
I am with due respect Your Excellency’s Most Obt. Huml. Servt.,

Reuben Mitchell

